DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed April 19, 2022 has been entered.  

Allowable Subject Matter
Claims 1, 2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-20 are allowable over the prior art for the reasons set forth in the last Office Action dated January 19, 2022.
Claims 1, 2, 4-10 and 21 are allowable over the prior art because Claim 1 has been amended to set forth a modular display system comprising a first releasable frame coupler coupled to the support frame, the releasable frame coupler defining a first standoff distance from the first substrate to the support frame, a first pivoting frame coupler coupled to the support frame, the pivoting frame coupler defining a second standoff distance from the first substrate to the support frame and a first adjustable linkage attached to the pivoting frame coupler, the adjustable linkage defining an adjustable deflection of the first display module.  This combination of limitations was not shown or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875